—ExHiBit 159

UNITED STATES DISTRICT COURT

Marilyn Ann Hueper, woman
Paul James Hueper, man
Gregory Alexander Nance, man
E. Pierce Rathbone, man
aggrieved

Verified Claim # ORO AYO COCO $515 F4l2

 

V.

FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s), [wo]man(s)
FBI DC Office

U.S. Capitol Police USCP

State of Alaska Anchorage Police Detective, man

wrongdoers

Notice: Declaration and Verified Claim of Arrest and False Imprisonment

‘)’, Paul James Hueper, man, Alaskan, living soul, one of the people of the several
states, appearing in this, My court-of-record declare:

firstly, on April 28th, 2021 around 9:00am, as ‘i’ was in my pajamas working on
emails on top of my bed, with Marilyn sleeping next to me, ‘i’ could hear a loud
commotion in our kitchen and living room area;

secondly, unsure of what was happening, ‘i’ got up and off my bed and headed

towards the kitchen area; before ‘i’ came around the comer, an unfamiliar loud male
voice yelled out, “FBI! -- Come out with your hands up!”;

thirdly, ‘i’ rounded the corner to face six to seven [wo]men(s) with handguns pointed
right at me; of course, ‘i’ was totally disoriented and in fear for my life; My first thought
was, “so this is what it’s like to look down the barrels of a bunch of intruders!”:

fourthly, a loud male voice yelled at me to slowly step backwards. ..and being
disoriented, ‘i’ didn’t understand the command and accidentally moved forward a few

1of7

Case 3:21-mj-00237-MMS Document 10-4 Filed 07/26/21 Page 1 of 7
AE xXWIBIT BO

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo}man(s) et al (cont’d) District Court of the U.S.

steps; the male voice barked out even louder because of the direction ‘i’ was moving;
once ‘i’ understood what he was commanding, in fear for My life, ‘i’ complied;

fifthly, the next command was to slowly turn around and put My hands behind My
back; they forcefully slapped a pair of handcuffs on me, and dragged me over to a chair
on the far side of the dining room table;

sixthly, then ‘i’ witnessed My wife, marilyn, also being disrespectfully treated the
same way, with handcuffs being placed on her as well; my thought was, “how can you
be treating My wife Cc on _criminal?'”;

seventhly, they sat marilyn down as well, and asked if there were any other people in
the house, and we both replied that there were two other house guests in the back
bedrooms, Greg (Nance) and Pierce (Rathbone);

eighthly, they proceeded to drag both of them into the living room with us,
handcuffed both of them, and commanded both of them to sit down;

ninethly, ‘i’ then looked over through the kitchen...and ‘i’ was really upset to see a
huge hole punched right through our entry door; ‘i’ remember thinking that was such a
strange, violent intrusion into our home;

tenthly, after a few minutes, marilyn was then escorted out of the living room to be
interrogated separately from me;

eleventhly, for the next estimated two hours, ‘i’ was left completely in the dark as to
why ‘i’ was being arrested and detained; no explanation, no given reason, no search
warrant ...and absolutely no idea why this was all happening;

twelfthly, after about an hour, the handcuffs were finally removed from behind My
back; the next few hours or so ‘i’ was simply left to sit in the chair, and watch as the FBI
tore through our personal belongings with no search warrant presented;

thirteenthly, the agents kept saying they would eventually present a search warrant
after ‘i’ said that ‘i’ would like to see a copy of the warrant (about the third hour in, they

2 of 7

Case 3:21-mj-00237-MMS Document 10-4 Filed 07/26/21 Page 2 of 7
OEXHBIT BO

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[woJman(s) et al (cont’d) District Court of the U.S.

flashed a copy of the search warrant long enough for me to recognize that it was signed
by a judge, but ‘i’ was not allowed to read any further into the warrant);

fourteenthly, ‘i’ was not given a copy of the search warrant until about four hours
into the search and seizure, just a few minutes before the estimated twelve agents left

My property;
fifteenthly, an agent asked to search the contents of my gun safe; in fear of being
arrested, ‘i’ asked if the search warrant also allowed them to enter into my gun safe; an

agent disappeared for a few minutes, and said the FBI had the right to search the safe
because it was classified as a “container” under the search warrant;

sixteenthly, in error and out of fear ‘i’ chose to open up the safe for the agent from
the fear of being hauled away under arrest; that felt e like the biggest violations of
my private rights(!);

seventeenthly, one of the agents commented that the contents of my safe were
“average for an Alaskan”...a few hunting guns and a few collectible personal items;

eighteenthly, another agent commented that he had found several .45 loaded
handguns in my sock drawer (actually, only one of the two were loaded); my thought
was, “am ‘i’ now a criminal for lawfully owning a few hand guns for self protection?!”;

nineteenthly, ‘i’ was then asked for the passcode to get into my iPhone, which ‘i’ was
uncomfortable giving them, so ‘i’ kindly refused;

twentyethly, marilyn, unsure what to do during the “fog of war”, ended up giving
them the pass code to my phone since she know the code; they downloaded everything
off My iPhone without My permission;

twenty-firstly, eventually, they gave My iPhone back to me; (FYI I have lots of dated
and timed pictures from our time at the Mall and Capital...including proof that we
arrived at the Capital TWO HOURS after the breach took place; The FBI of course has
that information as well, since they invaded my iPhone);

3 of 7

Case 3:21-mj-00237-MMS Document 10-4 Filed 07/26/21 Page 3 of 7
PEXHIBIT BM

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
{wo]man(s) et al (cont’d) District Court of the U.S.

twenty-secondly, after about a two hour imprisonment by these hostile, armed men
and women, ‘i’ was informed that the search and seizure was connected to the Capital
“Riots” that took place in Washington, DC on January 6";

twenty-thirdly, ‘i’? remember laughing out loud, commenting “You have to be
kidding!”;
twenty-fourthly, yes, we were there after our flight from Phoenix, Arizona the

evening before the rally, we left the capital grounds at 4pm to catch our flights back to
Alaska;

twenty-fifthly, the FBI interrogators then finally presented some pictures that ‘i’ had
taken at the US Capital grounds which had been confiscated in breach of My privacy off
of My Instagram account;

twenty-sixthly, they presented one picture of marilyn that ‘i’ had taken from about
one hundred yards from the Capital walking up some steps, and another of me with
someone wearing a flag over his shoulders;

twenty-seventhly, they then proceeded to show me a picture of someone they
thought was marilyn inside the Capital; ‘i’ remember laughing aloud, and commenting
that the woman in the photo was definitely NOT My wife, and that both of us were
definitely NOT inside the Capital... NOT EVEN CLOSE!

twenty-eighthly, ‘i’ explained to them that we were up front in the “Elliptical” where
President Trump was giving his speech, and that it took about two hours for us to finally
get close to the capital...considering a million people were in front of us, AND we got
lost on our way to the Capital, and we decided to have a couple of hot dogs from street
vendors somewhere on the (Washington) Mall;

twenty-ninethly, an officer from the Capital Police who was part of the team
interrogating me found that humorous, and ‘i’ remember joking around with her how
wonderful the hot dogs really were;

4 of 7

Case 3:21-mj-00237-MMS Document 10-4 Filed 07/26/21 Page 4 of 7
CEXAIBIT DM

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane’M. Doe(s),
[woJ]man(s) et al (cont’d) District Court of the U.S.

thirtyethly, from there, the interrogation was pretty much wrapped up, and ‘i’
continued to have casual conversations with the officers that were there, including a
detective from the Anchorage Police that took part in the raid on our home;

thirty-firstly, FBI detectives continued to come and go from the living room, and ‘i’
could see various agents walking around on our personal grounds and decks, and around
all of the business property as well;

thirty-secondly, we had two sets of guests that at some time decided to leave the
Homer Inn and Spa because of all the FBI agents on the premises...to say the least,
uncomfortable for them as they were unsure what was happening; one set was a family

with very young children, all of whom were unnecessarily endangered;

thirty-thirdly, our best estimation was that there were around twelve agents in total;
we require full discovery to know the number and name of all those on our land and in
our home that morning;

thirty-fourthly, they closed up the interrogation by FINALLY giving us a copy of the
search warrant, and an attached list of the items confiscated as “evidence”...several of
marilyn’s laptops, an iPhone from our spa business, and her personal and business
iPhone;

thirty-fifthly, the most profound item they confiscated was a benign, unmarked,
common hand copy of the US Declaration of Independence; My thought was, “What
point are they trying to make by taking our copy of the Declaration?!; are they making

criminals out of those of us who are Conservatives, and hold dear the founding

documents of our c ...treating us as far-right radicals for having a copy in our
possession?!”; they even included the Declaration as “evidence”, and wrote that into
items of confiscated materials;

thirty-sixthly, the whole raid was overwhelming, defiling, and terrifying; but the
comforting thought through the ordeal was that ‘i? KNEW we were innocent of anything
criminal; in fact, ‘i’ told one of the FBI agents that the worst “crime” ‘i’ had committed

5 of 7

Case 3:21-mj-00237-MMS Document 10-4 Filed 07/26/21 Page 5 of 7
r<everT 3S

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

in the last ten years was a speeding ticket for going seven miles over the speed limit
about six years ago;

thirty-seventhly, neither of us have any sort of criminal record and even our credit
scores are very high, and we are active members of the Homer community;

thirty-eighthly, personally, ‘i’ am an ordained pastor and believe strongly in the Rule
of Law; the FBI obviously did a poor job of analyzing our past history...and the obvious
mistake of misidentifying marilyn as being in the Capital building is inexcusable;

thirty-ninethly, of note, a member of the Anchorage Police was part of the raid which
is an ALASKAN state officer; he did not act on his own so we also require discovery as
to which State of Alaska Anchorage Police officers were involved behind the scenes,
giving orders;

‘V’ say here and shall verify in open court that all herein be true to the best of my
knowledge and understanding and ‘i’ reserve all of My rights at all times especially My
right to amend My testimony should new knowledge and understanding necessitate it;

wh
‘l’ autograph this declaration to affirm the foregoing on this day of the Sune
month in the year of our Lord twenty twenty-one and of the Independence of the United

States the two hundred forty-fifth;
» Lil 4 C/ Lye / 5
“Tl ‘ fights Te reserv
All fghts of Paul Jar ne Hueper
witness 1 hack, ae

All rights reserved aj/all times
autograph of Marilyn Ann Hueper

6 of 7

Case 3:21-mj-00237-MMS Document 10-4 Filed 07/26/21 Page 6 of 7
aa.

E Xrigit &

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

witness pie thie LL Ef

All He eee at alt-times
auto of Gregory Alexander Nance

witness 3. & thin. ow Reems

] yights reserved at all times
graph of E. Pierce Rathbone

‘i’ certify that on the day of the_s ie

month in the year of our Lord twenty-twentyone

‘i-did serve all parties to this claim and the court
initials)

7 of 7

Case 3:21-mj-00237-MMS Document 10-4 Filed 07/26/21 Page 7 of 7
